Citation Nr: 0728598	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).  
In July 2007, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has skin cancer as a result of 
exposure to ionizing radiation during service in Nagasaki, 
Japan during World War II.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. § 
1112c; 38 C.F.R. § 3.309(d).  Secondly, 38 C.F.R. § 3.311(b) 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  38 C.F.R. § 3.311(b) further 
states that, if the veteran has one of the radiogenic 
diseases, a dose estimate should be obtained and the case 
will be referred to the VA Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).

In February 2002, the RO, pursuant to 38 C.F.R. § 3.311, 
wrote to the Defense Threat Reduction Agency (DTRA) and 
requested a radiation dose estimate.  The RO provided 
information regarding the veteran, including his DD Form 214 
and service personnel records.  In May 2002, the DTRA 
responded that historical records confirmed that the veteran 
served in Nagasaki, Japan, between September 1945 and January 
1946. The veteran was found to have received a most probable 
dose of 0.015 rem gamma (upper bound of 0.1) rem gamma.  It 
was indicated that his dose to the skin, (face, forehead, 
neck and ears) is 0.1 rem to each location.  At the time that 
the dose estimate was made, the only pertinent medical 
evidence of record was a June 2001 statement of Dr. Nagy 
noted that the veteran had had six basal cell carcinomas 
removed and two squamous cell carcinomas.  The veteran had 
been contacted by the RO in March 2002 and reported the 
locations of cancer, as noted by DTRA.

The RO subsequently requested an opinion from the VA 
Compensation and Pension Service.  In April 2003, the 
Director of the VA Compensation and Pension Service indicated 
that before requesting a dose estimate from DTRA, biopsies or 
treatment records of the sites in question should be in the 
claims folder and DTRA should be informed of the exact 
location of each tumor type.  Additionally, information from 
the veteran concerning family and occupational history, and 
past exposure to carcinogens or sun should be obtained.  The 
claims folder was returned to the RO for further action to 
obtain the results of biopsies or treatment records 
containing the information on the location of the treated 
skin cancers and the necessary information from the veteran.  
It was indicated that if the dose estimate provided by the 
DTRA corresponded to the actual location of the skin cancers, 
the claims folder should be referred to that Service for an 
opinion.  If the locations are in difference parts of the 
body, DTRA should be requested to provide a dose estimate 
according the correct site and then the claims folder should 
be returned for an opinion.  

Subsequently the veteran submitted additional private 
treatment records that include notations of basal cell 
carcinoma of the posterior neck, left glabella, and left 
cheek, and forehead and copies of biopsy reports dated 
between October 2001 and January 2003.  The most recent 
records were submitted at the time of the videoconference 
hearing in July 2007.  In March 2003, the veteran provided 
additional information regarding pre- and post-employment 
history, smoking history, any non-service exposure to 
carcinogen or radiation, include sun exposure and family 
history of cancer.  

In the July 2003 rating decision, the RO indicated that the 
claim must be denied because the veteran failed to provide 
the requested medical and exposure information and continued 
the denial due to lack of response from the veteran in the 
February 2007 supplemental statement of the case.  As noted 
above, the veteran has provided the requested medical 
evidence, including the locations of the skin cancer as 
previously reported by the veteran and biopsy reports.  The 
veteran has also provided the additional employment, family 
and post-service exposure information as indicated by the 
Compensation and Pension Service.  As such, it appears that 
there is sufficient information to allow the RO to attempt 
additional development in this case, to include requesting 
the appropriate medical opinion as required pursuant to 38 
C.F.R. § 3.311.  See also Veterans Benefits Administration 
(VBA) Fast Letter 04-20.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the additional 
medical evidence and information provided 
by the veteran as noted above and proceed 
with additional development prescribed by 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits to 
request an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's skin 
cancer resulted from exposure to ionizing 
radiation during active service.

2.  The AMC should thereafter complete any 
additional indicated development and 
readjudicate the claim of entitlement to 
service connection for skin cancer, 
claimed as due to exposure to ionizing 
radiation.  If the determination of the 
claim remains unfavorable to the veteran, 
the AMC should issue a Supplemental 
Statement of the Case and provide the 
veteran an appropriate period of time to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



